We concur in the view expressed by Judge Wolber that the indebtedness of the Nazzaros to the bankrupt, arising from the several transactions set out in the complaint, has been fully satisfied; and that, in respect of this issue, the plaintiff is concluded by the decree in Chancery. It is a corollary of this that the plaintiff has no right of action against the defendant.
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 14.
For reversal — None.